Blanchard, J.
This is an application by 'plaintiffs to enjoin defendants, during the pendency of the action, from issuing certain circulars to plaintiffs’ customers. It is claimed by plaintiffs that, by reason of the circulars sent to their customers, their business has been seriously affected, and irreparable damage will be done unless the continued use of such circulars be restrained. The defendants claim that in the distribution of such circulars no law is being violated by them, and their contention is not without an appearance of authority. It has been held by the Appellate Division of this department that the employees had the right to notify persons engaged in the trade of the controversies existing between them and their employers, and to request such persons not to deal with their employers unless such differences should be adjusted. Sinsheimer v. United Garment Workers, 77 Hun, 215, 217. In that case the court reversed the order of the Special Term granting an injunction pendente lite, stating that there was no satisfactory proof of any threats or intimidation. The plaintiffs in this case contend thaf'tKe^irculars do contain a threat and do intimidate the parties to whom they are sent. Circulars substantially similar in form were, however, held in the Sinsheimer case not to have amounted to a threat or intimidation or constitute <l any infringement of any provision of law.” It may be that the second circular complained of in the present case goes somewhat further in the direction of being objectionable, but I am not inclined to grant the injunction pendente lite when the action can be tried and the rights of the parties more satisfactorily disposed of at no very distant date. It is not the policy of the law to grant injunctive relief during the pendency of the action, where that relief would be the same as that ultimately granted if the plaintiffs succeeded at the trial, and the plaintiffs’ right to the relief sought is involved in doubt. Hart v. Mayor, 9 Wend. 571, 581; McGuire v. Bloomingdale, 8 Misc. Rep. 478, 479. The motion is, therefore, denied, with ten dollars costs.
Motion denied, with ten dollars costs.